Case 3:20-cv-00427-MMH-JRK Document 51 Filed 05/25/21 Page 1 of 25 PageID 322




                    UNITED STATES DISTRICT COURT
                     MIDDLE DISTRICT OF FLORIDA
                       JACKSONVILLE DIVISION


HERMAN L. HALL,

            Plaintiff,

v.                                            Case No. 3:20-cv-427-MMH-JRK

CENTURION OF FLORIDA, LLC,
et al.,

           Defendants.
________________________________

                                      ORDER
                                 I.     Status
      Plaintiff Herman Hall, an inmate of the Florida penal system, initiated

this action with the assistance of counsel on April 24, 2020, by filing a civil

rights complaint under 42 U.S.C. § 1983 (Doc. 1). Hall is proceeding on a second

amended complaint (Second Amended Complaint; Doc. 45). Hall names as

defendants Centurion of Florida, LLC (Centurion), Hezekiah George

Owojuyigbe, M.D., and Elliot E. Perez-Lugo, M.D. (collectively Defendants). In

the Complaint, Hall alleges Defendants were deliberately indifferent to his

serious medical needs in violation of the Eighth Amendment. Second Amended

Complaint at 2, 12-17. As relief, Hall seeks compensatory and punitive

damages, attorney fees and costs, and “[a]ny other and further relief as this

Court deems just and equitable.” Id. at 18. Before the Court is Defendant’s
Case 3:20-cv-00427-MMH-JRK Document 51 Filed 05/25/21 Page 2 of 25 PageID 323




motion to dismiss filed on November 3, 2020. See Defendant Centurion of

Florida, LLC, Dr. Perez-Lugo, and Dr. Hezekiah George Owojuyigbe’s Motion

to Dismiss Plaintiff’s Second Amended Complaint (Motion; Doc. 46).

Defendants attached as an exhibit Hall’s inmate information as provided on

the Florida Department of Correction’s website (Doc. 46-1). Hall filed a

response. See Plaintiff’s Response in Opposition to Motion to Dismiss

Plaintiff’s Second Amended Complaint by Defendants Centurion of Florida,

LLC, Dr. Perez-Lugo and Dr. Hezekiah George Owojuyigbe (Response; Doc.

50). The Motion is ripe for review.

                           II.   Hall’s Allegations

       In the Second Amended Complaint, Hall contends that Defendants have

been deliberately indifferent “to his eye care regarding his open-angle, severe

glaucoma which has resulted in the complete loss of vision in his right eye and

continuing loss of vision in his left eye to the point where he is practically,

legally blind in both eyes.” Second Amended Complaint at 4. According to Hall,

Centurion “has a custom or practice of permitting delays which result in

constitutional violation[s] because the policy is evidence of deliberate

indifference to a glaucoma patient’s need for treatment to reduce eye pressure

in a timely manner and is a longstanding and widespread practice.” Id. at 4-5.

More specifically, Hall contends that Centurion has a cost-savings policy

denying healthcare to glaucoma patients. Id. at 5. In support, he asserts that

                                      2
Case 3:20-cv-00427-MMH-JRK Document 51 Filed 05/25/21 Page 3 of 25 PageID 324




at least two other inmates have lost their vision due to Centurion’s cost-savings

policy. Id. at 5-6. Hall maintains that all decision makers in Centurion’s chain

of command were aware of Hall’s need for timely treatment to avoid vision loss

but either delayed Hall’s visits to outside consultants or withheld critical

medicine from him. Id. at 5.

      Hall alleges that beginning in September of 2012, an optometrist

examined him routinely, yet despite the fact that his vision was getting worse

after each examination (ultimately resulting in Hall becoming legally blind),

the optometrist did not refer Hall to an outside ophthalmologist until February

28, 2018. Id. at 7-8. According to Hall, the referral the optometrist

recommended on February 28th was ignored and never acted upon. Id. at 8.

The prison optometrist examined Hall again in March of 2018, but the

optometrist failed to refer him to an ophthalmologist despite the fact Hall “had

good vision to preserve at that point” in his left eye. Id. at 8-9. On November 5,

2018, Hall was referred to an ophthalmologist, but this referral was likewise

never acted upon. Id. at 10. Hall alleges that there was a “possible referral to

Ophthalmologist” but that it was not documented in his medical records. Id.

He also asserts that he was denied medicinal eyedrops that a treating

ophthalmologist had ordered. Id. at 11-12. According to Hall, he filed multiple

grievances throughout 2018 and 2019 regarding the lack of treatment he

received. Id. at 9-12. Owojuyigbe and Perez-Lugo were the on-site medical

                                        3
Case 3:20-cv-00427-MMH-JRK Document 51 Filed 05/25/21 Page 4 of 25 PageID 325




directors during this period of time and denied his grievances. Id. Hall

contends that these Defendants were aware of his serious medical need but

repeatedly took no action to refer him to an ophthalmologist to preserve his

vision so as to avoid incurring expenses for Centurion. Id. at 12.

                     III.   Motion to Dismiss Standard

      In ruling on a motion to dismiss, the Court must accept the factual

allegations set forth in the complaint as true. See Ashcroft v. Iqbal, 556 U.S.

662, 678 (2009); Swierkiewicz v. Sorema N.A., 534 U.S. 506, 508 n.1 (2002); see

also Lotierzo v. Woman's World Med. Ctr., Inc., 278 F.3d 1180, 1182 (11th Cir.

2002). In addition, all reasonable inferences should be drawn in favor of the

plaintiff. See Randall v. Scott, 610 F.3d 701, 705 (11th Cir. 2010). Nonetheless,

the plaintiff must still meet some minimal pleading requirements. Jackson v.

Bellsouth Telecomm., 372 F.3d 1250, 1262-63 (11th Cir. 2004) (citations

omitted). Indeed, while "[s]pecific facts are not necessary[,]" the complaint

should "'give the defendant fair notice of what the . . . claim is and the grounds

upon which it rests.'" Erickson v. Pardus, 551 U.S. 89, 93 (2007) (per curiam)

(quoting Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007)). Further,

the plaintiff must allege "enough facts to state a claim that is plausible on its

face." Twombly, 550 U.S. at 570. "A claim has facial plausibility when the

pleaded factual content allows the court to draw the reasonable inference that



                                        4
Case 3:20-cv-00427-MMH-JRK Document 51 Filed 05/25/21 Page 5 of 25 PageID 326




the defendant is liable for the misconduct alleged." Iqbal, 556 U.S. at 678

(citing Twombly, 550 U.S. at 556).

      A "plaintiff's obligation to provide the grounds of his entitlement to relief

requires more than labels and conclusions, and a formulaic recitation of the

elements of a cause of action will not do[.]" Twombly, 550 U.S. at 555 (internal

quotations omitted); see also Jackson, 372 F.3d at 1262 (explaining that

"conclusory allegations, unwarranted deductions of facts or legal conclusions

masquerading as facts will not prevent dismissal") (internal citation and

quotations omitted). Indeed, "the tenet that a court must accept as true all of

the allegations contained in a complaint is inapplicable to legal conclusions[,]"

which simply "are not entitled to [an] assumption of truth." See Iqbal, 556 U.S.

at 678, 680. Thus, in ruling on a motion to dismiss, the Court must determine

whether the complaint contains "sufficient factual matter, accepted as true, to

'state a claim to relief that is plausible on its face[.]'" Id. at 678 (quoting

Twombly, 550 U.S. at 570). And, while "[p]ro se pleadings are held to a less

stringent standard than pleadings drafted by attorneys and will, therefore, be

liberally construed," Tannenbaum v. United States, 148 F.3d 1262, 1263 (11th

Cir. 1998), “‘this leniency does not give the court a license to serve as de facto

counsel for a party or to rewrite an otherwise deficient pleading in order to

sustain an action.’” Alford v. Consol. Gov't of Columbus, Ga., 438 F. App'x 837,



                                        5
Case 3:20-cv-00427-MMH-JRK Document 51 Filed 05/25/21 Page 6 of 25 PageID 327




839 (11th Cir. 2011)1 (quoting GJR Invs., Inc. v. Cty. of Escambia, Fla., 132

F.3d 1359, 1369 (11th Cir. 1998) (internal citation omitted), overruled in part

on other grounds as recognized in Randall, 610 F.3d at 706).

                      IV.     Eighth Amendment Standard

       Pursuant to the Eighth Amendment of the United States Constitution,

“Excessive bail shall not be required, nor excessive fines imposed, nor cruel

and unusual punishments inflicted.” U.S. Const. amend. VIII. The Eighth

Amendment “imposes duties on [prison] officials, who must provide humane

conditions of confinement; prison officials must ensure that inmates receive

adequate food, clothing, shelter, and medical care, and must ‘take reasonable

measures to guarantee the safety of the inmates.’” Farmer v. Brennan, 511

U.S. 825, 832 (1994) (quoting Hudson v. Palmer, 468 U.S. 517, 526-27 (1984)).

“To establish an Eighth Amendment violation, a prisoner must satisfy both an

objective and subjective inquiry regarding a prison official’s conduct.” Oliver v.

Fuhrman, 739 F. App'x 968, 969 (11th Cir. 2018) (citing Chandler v. Crosby,

379 F.3d 1278, 1289 (11th Cir. 2004)). The Eleventh Circuit has explained:

                    Under the objective component, a prisoner must
              allege a condition that is sufficiently serious to violate
              the Eighth Amendment. Id. The challenged condition
              must be extreme and must pose an unreasonable risk

       1“Although an unpublished opinion is not binding . . . , it is persuasive authority.”
United States v. Futrell, 209 F.3d 1286, 1289 (11th Cir. 2000) (per curiam); see generally
Fed. R. App. P. 32.1; 11th Cir. R. 36-2 (“Unpublished opinions are not considered binding
precedent, but they may be cited as persuasive authority.”).

                                             6
Case 3:20-cv-00427-MMH-JRK Document 51 Filed 05/25/21 Page 7 of 25 PageID 328




            of serious damage to the prisoner’s future health or
            safety. Id. The Eighth Amendment guarantees that
            prisoners are provided with a minimal civilized level
            of life’s basic necessities. Id.

                   Under the subjective component, a prisoner
            must allege that the prison official, at a minimum,
            acted with a state of mind that constituted deliberate
            indifference. Id. This means the prisoner must show
            that the prison officials: (1) had subjective knowledge
            of a risk of serious harm; (2) disregarded that risk; and
            (3) displayed conduct that is more than mere
            negligence. Farrow v. West, 320 F.3d 1235, 1245 (11th
            Cir. 2003).

Id. at 969-70. “To be cruel and unusual punishment, conduct that does not

purport to be punishment at all must involve more than ordinary lack of due

care for the prisoner's interests or safety.” Whitley v. Albers, 475 U.S. 312, 319

(1986).

      As it relates to medical care, “[t]he Supreme Court has interpreted the

Eighth Amendment to prohibit ‘deliberate indifference to serious medical

needs of prisoners.’” Melton v. Abston, 841 F.3d 1207, 1220 (11th Cir. 2016)

(quoting Estelle v. Gamble, 429 U.S. 97, 102 (1976)). The Eleventh circuit has

explained that

            To prevail on a deliberate indifference claim, [a
            plaintiff] must show: “(1) a serious medical need; (2)
            the defendants' deliberate indifference to that need;
            and (3) causation between that indifference and the
            plaintiff's injury.” Mann v. Taser Int'l, Inc., 588 F.3d
            1291, 1306-07 (11th Cir.2009). To establish deliberate
            indifference, [a plaintiff] must prove “(1) subjective
            knowledge of a risk of serious harm; (2) disregard of

                                        7
Case 3:20-cv-00427-MMH-JRK Document 51 Filed 05/25/21 Page 8 of 25 PageID 329




            that risk; (3) by conduct that is more than [gross]
            negligence.” Townsend v. Jefferson Cnty., 601 F.3d
            1152, 1158 (11th Cir.2010) (alteration in original). The
            defendants must have been “aware of facts from which
            the inference could be drawn that a substantial risk of
            serious harm exist[ed]” and then actually draw that
            inference. Farrow v. West, 320 F.3d 1235, 1245 (11th
            Cir.2003) (quotation omitted).

Easley v. Dep’t of Corr., 590 F. App’x 860, 868 (11th Cir. 2014). “For medical

treatment to rise to the level of a constitutional violation, the care must be ‘so

grossly incompetent, inadequate, or excessive as to shock the conscience or to

be intolerable to fundamental fairness.’” Nimmons v. Aviles, 409 F. App'x 295,

297 (11th Cir. 2011) (quoting Harris v. Thigpen, 941 F.2d 1495, 1505 (11th

Cir.1991)); see also Waldrop v. Evans, 871 F.2d 1030, 1033 (11th Cir. 1989)

(“Grossly   incompetent    or   inadequate   care   can   constitute   deliberate

indifference, as can a doctor’s decision to take an easier and less efficacious

course of treatment” or fail to respond to a known medical problem). However,

the law is well settled that the Constitution is not implicated by the negligent

acts of corrections officials and medical personnel. Daniels v. Williams, 474

U.S. 327, 330-31 (1986); Davidson v. Cannon, 474 U.S. 344, 348 (1986) ("As we

held in Daniels, the protections of the Due Process Clause, whether procedural

or substantive, are just not triggered by lack of due care by prison officials.").

A complaint that a physician has been negligent "in diagnosing or treating a

medical condition does not state a valid claim of medical mistreatment under


                                        8
Case 3:20-cv-00427-MMH-JRK Document 51 Filed 05/25/21 Page 9 of 25 PageID 330




the Eighth Amendment." Bingham v. Thomas, 654 F.3d 1171, 1176 (11th Cir.

2011) (quotation marks and citation omitted). Moreover, the Eleventh Circuit

has noted that “[n]othing in our case law would derive a constitutional

deprivation from a prison physician's failure to subordinate his own

professional judgment to that of another doctor; to the contrary, it is well

established that ‘a simple difference in medical opinion’ does not constitute

deliberate indifference.” Bismark v. Fisher, 213 F. App'x 892, 897 (11th Cir.

2007) (quoting Waldrop, 871 F.2d at 1033). Similarly, “the question of whether

governmental actors should have employed additional diagnostic techniques or

forms of treatment ‘is a classic example of a matter for medical judgment’ and

therefore not an appropriate basis for grounding liability under the Eighth

Amendment.” Adams v. Poag, 61 F.3d 1537, 1545 (11th Cir. 1995) (citation

omitted).

                               V.    Discussion

      In the Motion, Defendants argue this action should be dismissed because

(1) Hall has failed to state a claim upon which relief can be granted; (2) Perez-

Lugo and Owojuyigbe are entitled to qualified immunity; and (3) the Eleventh

Amendment bars Hall’s monetary claims against Perez-Lugo and Owojuyigbe

in their official capacities. Motion at 1. The Court will address each argument

separately.



                                       9
Case 3:20-cv-00427-MMH-JRK Document 51 Filed 05/25/21 Page 10 of 25 PageID 331




                        A.     Failure to State a Claim

                  Claims Against Perez-Lugo and Owojuyigbe

       According to Defendants, Hall has failed to allege that Perez-Lugo and

 Owojuyigbe “actually provided medical treatment to him.” Motion at 8.

 Defendants contend that Hall merely alleged that Perez-Lugo and Owojuyigbe

 reviewed and denied his grievances, which is insufficient to establish an

 Eighth Amendment violation absent allegations that they personally

 participated in the alleged unconstitutional conduct. Id. Additionally,

 Defendants assert that Hall has alleged, at best, that they had constructive

 knowledge of his condition, not that they had actual knowledge of the

 substantial risk Hall faced. Id. at 8-9. To the extent Hall’s allegations could be

 construed as establishing actual knowledge, Defendants argue that their

 decision not to send him to an ophthalmologist “reflects a difference of opinion

 between their course of treatment and Plaintiff’s preferred course of

 treatment.” Id. at 10. However, Defendants maintain that such a difference in

 opinion is insufficient to establish an Eighth Amendment violation. Id.

 Moreover, Defendants assert that Hall received medical treatment, including

 eye-drop medication that Hall refused to use, and exams from two separate

 optometrists, both of which concluded a referral to an ophthalmologist was not

 needed. Id. at 10-11. As such, they maintain that Hall’s dispute is over the

 adequacy of his medical care, and his second guessing of the care does not

                                        10
Case 3:20-cv-00427-MMH-JRK Document 51 Filed 05/25/21 Page 11 of 25 PageID 332




 establish an Eighth Amendment violation. Id. at 10-12. Defendants also argue

 that Hall has failed to allege a due process or equal protection violation under

 the Fourteenth Amendment. Id. at 13-15.

          As it relates to the Fourteenth Amendment claim, Hall explains that he

 was not alleging a Fourteenth Amendment violation; instead, he merely

 referenced the Fourteenth Amendment because the Eighth Amendment is

 applicable to state actors through the Fourteenth Amendment. Response at 10.

 Based on this clarification, the Court finds Hall did not raise a Fourteenth

 Amendment claim. Therefore, the Motion is due to be denied as moot as to this

 point.

          Concerning the Eighth Amendment claims, Hall argues that as medical

 directors, Perez-Lugo and Owojuyigbe “were aware of the deterioration of

 vision in Plaintiff’s left eye from March 27, 2018, when it was OS 20/30 IOP 34

 to total loss of vision in his left eye as found by Dr. Humphrey, the Optometrist,

 on December 10, 2018.” Response at 5. According to Hall, the doctors were

 aware of the severe angle glaucoma in his left eye, which could result in total

 vision loss if untreated, yet refused to refer Hall to an ophthalmologist. Id. Hall

 maintains that Perez-Lugo and Owojuyigbe “deliberately ignored [Hall’s]

 impending loss of all sight even though they were aware the visits by the

 Optometrist and eye drops were not working.” Id. at 5-6. As to the eye-drops,

 Hall disputes that he was non-compliant in taking the medication; instead,

                                         11
Case 3:20-cv-00427-MMH-JRK Document 51 Filed 05/25/21 Page 12 of 25 PageID 333




 asserting that Centurion “repeatedly was late in providing him his eye drops.”

 Id. at 4. Additionally, he contends that the drops were ineffective, and

 Defendants were aware of their ineffectiveness but refused to provide effective

 treatment because it would have been too expensive. Id. at 8-9.

       As it relates to liability for supervisors in § 1983 claims, the Eleventh

 Circuit has explained:

                       "Supervisory officials are not liable under
                section 1983 on the basis of respondeat superior or
                vicarious liability." Belcher v. City of Foley, Ala., 30
                F.3d 1390, 1396 (11th Cir. 1994) (internal quotation
                marks and citation omitted). "The standard by which
                a supervisor is held liable in her individual capacity
                for the actions of a subordinate is extremely rigorous."
                Gonzalez, 325 F.3d at 1234 (internal quotation marks
                and citation omitted).[2] "Supervisory liability occurs
                either when the supervisor personally participates in
                the alleged constitutional violation or when there is a
                causal connection between actions of the supervising
                official and the alleged constitutional deprivation."
                Brown v. Crawford, 906 F.2d 667, 671 (11th Cir. 1990).

                       "The necessary causal connection can be
                established 'when a history of widespread abuse puts
                the responsible supervisor on notice of the need to
                correct the alleged deprivation, and he fails to do so.'"
                Cottone, 326 F.3d at 1360 (citation omitted).[3] "The
                deprivations that constitute widespread abuse
                sufficient to notify the supervising official must be
                obvious, flagrant, rampant and of continued duration,
                rather than isolated occurrences." Brown, 906 F.2d at
                671. A plaintiff can also establish the necessary causal
                connection by showing "facts which support an

       2   Gonzalez v. Reno, 325 F.3d 1228 (11th Cir. 2003).
       3   Cottone v. Jenne, 326 F.3d 1352 (11th Cir. 2003).

                                              12
Case 3:20-cv-00427-MMH-JRK Document 51 Filed 05/25/21 Page 13 of 25 PageID 334




               inference that the supervisor directed the
               subordinates to act unlawfully or knew that the
               subordinates would act unlawfully and failed to stop
               them from doing so," Gonzalez, 325 F.3d at 1235, or
               that a supervisor's "custom or policy . . . resulted in
               deliberate indifference to constitutional rights," Rivas
               v. Freeman, 940 F.2d 1491, 1495 (11th Cir. 1991).

 Danley v. Allen, 540 F.3d 1298, 1314 (11th Cir. 2008) (overruled on other

 grounds as recognized by Randall v. Scott, 610 F.3d 701, 709 (11th Cir. 2010)

 (rejecting the application of a heightened pleading standard for § 1983 cases

 involving qualified immunity)); see also Keith v. DeKalb Cty., Ga., 749 F.3d

 1034, 1047-48 (11th Cir. 2014). In sum,

               To state a claim against a supervisory defendant, the
               plaintiff must allege (1) the supervisor's personal
               involvement in the violation of his constitutional
               rights,[4] (2) the existence of a custom or policy that
               resulted in deliberate indifference to the plaintiff's
               constitutional rights,[5] (3) facts supporting an
               inference that the supervisor directed the unlawful
               action or knowingly failed to prevent it,[6] or (4) a
               history of widespread abuse that put the supervisor on
               notice of an alleged deprivation that he then failed to
               correct. See id. at 1328–29 (listing factors in context of
               summary judgment).[7] A supervisor cannot be held
        4 See Goebert v. Lee Cty., 510 F.3d 1312, 1327 (11th Cir. 2007) ("Causation, of course,
 can be shown by personal participation in the constitutional violation.").
        5 See Goebert, 510 F.3d at 1332 ("Our decisions establish that supervisory liability for

 deliberate indifference based on the implementation of a facially constitutional policy
 requires the plaintiff to show that the defendant had actual or constructive notice of a
 flagrant, persistent pattern of violations.").
        6 See Douglas v. Yates, 535 F.3d 1316, 1322 (11th Cir. 2008) ("Douglas's complaint

 alleges that his family informed [Assistant Warden] Yates of ongoing misconduct by Yates's
 subordinates and Yates failed to stop the misconduct. These allegations allow a reasonable
 inference that Yates knew that the subordinates would continue to engage in
 unconstitutional misconduct but failed to stop them from doing so.").
        7 West v. Tillman, 496 F.3d 1321 (11th Cir. 2007).



                                               13
Case 3:20-cv-00427-MMH-JRK Document 51 Filed 05/25/21 Page 14 of 25 PageID 335




             liable under § 1983 for mere negligence in the training
             or supervision of his employees. Greason v. Kemp, 891
             F.2d 829, 836–37 (11th Cir. 1990).

 Barr v. Gee, 437 F. App'x 865, 875 (11th Cir. 2011) (per curiam).

       In the Second Amended Complaint, Hall alleges Perez-Lugo and

 Owojuyigbe denied medical grievances he submitted in regard to the treatment

 of his glaucoma. Second Amended Complaint at 9-11. Hall further contends

 that as the on-site medical directors, Perez-Lugo and Owojuyigbe “were aware

 of HALL’s ‘serious medical need,’[]Glaucoma and severe loss of vision and

 repeatedly took no action to refer HALL to an Ophthalmologist to preserve

 HALL’s vision in order to avoid incurring the expense of such referrals to their

 employer Centurion.” Id. at 12. He also alleges that each doctor, as site medical

 directors and his primary care physicians, were aware his vision was

 deteriorating but refused to refer him to an ophthalmologist because of

 Centurion’s cost-savings policy. Id. at 14-17. In doing so, Hall has alleged

 sufficient facts that Perez-Lugo and Owojuyigbe were subjectively aware of

 Hall’s glaucoma as both were allegedly Hall’s primary care physicians and

 responded to grievances related to his glaucoma care. Additionally, Hall has

 alleged a causal connection between his injury and Perez-Lugo and

 Owojuyigbe’s implementation of a cost-savings policy that kept Hall from

 receiving treatment he alleges would have prevented the further deterioration

 of his sight. Hall has presented sufficient factual allegations, when taken as

                                        14
Case 3:20-cv-00427-MMH-JRK Document 51 Filed 05/25/21 Page 15 of 25 PageID 336




 true, to state a deliberate indifference claim that is plausible on its face.

 Therefore, the Motion is due to be denied to the extent Defendants seek a

 dismissal of claims against Owojuyigbe and Perez-Lugo.

                            Claims Against Centurion

       Defendants also argue that Hall has failed to state an Eighth

 Amendment claim against Centurion. Motion at 15-18. Relying on their

 previous arguments, Defendants first contend that Hall has failed to establish

 Perez-Lugo or Owojuyigbe violated the Eighth Amendment in light of the

 “extensive care and treatment” Hall received. Id. at 16. As such, they contend

 Hall has failed to establish a supervisory claim against Centurion. Id. Next,

 Defendants assert that Hall “fails to sufficiently allege Centurion has a policy

 of denying healthcare to glaucoma patients because of the expense.” Id.

 Defendants maintain that Hall’s contention that two other inmates with

 glaucoma have similarly been denied treatment is insufficient to show this

 custom or policy is a persistent and wide-spread practice. Id. at 16-17.

 According to Defendants, Hall’s allegations concerning the policy are too vague

 and conclusory to establish a claim of deliberate indifference. Id. Lastly,

 Defendants argue that even if Hall sufficiently alleged the existence of a cost-

 savings policy, he has failed to show the policy was the moving force behind

 the alleged constitutional violations because he has failed to establish the

 existence of constitutional violations. Id. at 17-18.

                                         15
Case 3:20-cv-00427-MMH-JRK Document 51 Filed 05/25/21 Page 16 of 25 PageID 337




       In response, Hall contends that he did properly allege a deliberate

 indifference claim against Centurion in its supervisory role. Response at 2.

 According to Hall, the treatment he did receive was not working and Centurion

 prevented him from receiving recommended, but more expensive, treatment so

 as to save money. Id. at 8-9. In doing so, Hall avers that Centurion chose an

 easier but less efficacious course of treatment that resulted in the deterioration

 of his vision. Id. Hall also maintains that he pled a facially sufficient Eighth

 Amendment claim as to Perez-Lugo and Owojuyigbe. Id. at 5-6.

       Centurion contracted with the Florida Department of Corrections to

 provide medical services to inmates within the state of Florida. Although

 Centurion is not a governmental entity, “[w]here a function which is

 traditionally the exclusive prerogative of the state … is performed by a private

 entity, state action is present” for purposes of § 1983. Ancata v. Prison Health

 Servs., Inc., 769 F.2d 700, 703 (11th Cir. 1985) (citations omitted). Indeed,

             “when a private entity . . . contracts with a county to
             provide medical services to inmates, it performs a
             function traditionally within the exclusive prerogative
             of the state” and “becomes the functional equivalent of
             the municipality” under section 1983. Buckner v. Toro,
             116 F.3d 450, 452 (11th Cir. 1997). “[L]iability under §
             1983 may not be based on the doctrine of respondeat
             superior.” Grech v. Clayton Cnty., Ga., 335 F.3d 1326,
             1329 (11th Cir. 2003) (en banc).

 Craig v. Floyd Cty., Ga., 643 F.3d 1306, 1310 (11th Cir. 2011); see Denham v.

 Corizon Health, Inc., Case No. 6:13-cv-1425-Orl-40KRS, 2015 WL 3509294, at

                                        16
Case 3:20-cv-00427-MMH-JRK Document 51 Filed 05/25/21 Page 17 of 25 PageID 338




 *3 n.1 (M.D. Fla. June 4, 2015) (“[W]hen a government function is performed

 by a private entity like Corizon, the private entity is treated as the functional

 equivalent of the government for which it works.”) (citation omitted), aff’d

 (11th Cir. Jan. 13, 2017).

       Where a deliberate indifference medical claim is brought against an

 entity, such as Centurion, based upon its functional equivalence to a

 government entity, the assertion of a constitutional violation is merely the first

 hurdle in a plaintiff’s case. This is so because liability for constitutional

 deprivations under § 1983 cannot be based on the theory of respondeat

 superior. Craig, 643 F.3d at 1310 (quoting Grech v. Clayton Cty., Ga., 335 F.3d

 1326, 1329 (11th Cir. 2003) (en banc)); see Denno v. Sch. Bd. Of Volusia Cty.,

 218 F.3d 1267, 1276 (11th Cir. 2000). Instead, a government entity may be

 liable in a § 1983 action “only where the [government entity] itself causes the

 constitutional violation at issue.” Cook ex. rel. Estate of Tessier v. Sheriff of

 Monroe Cty., Fla., 402 F.3d 1092, 1116 (11th Cir. 2005) (citations omitted).

 Thus, a plaintiff must establish that an official policy or custom of the

 government entity was the “moving force” behind the alleged constitutional

 deprivation. See Monell v. Dep’t of Soc. Servs., 436 U.S. 658, 693-94 (1978).

        In Monell, the Supreme Court held that local governments can be held

 liable for official policies that cause constitutional torts. However, such liability

 is limited to “acts which the [government entity] has officially sanctioned or

                                          17
Case 3:20-cv-00427-MMH-JRK Document 51 Filed 05/25/21 Page 18 of 25 PageID 339




 ordered.” Pembaur v. City of Cincinnati, 475 U.S. 469, 480 (1986). Under the

 directives of Monell, a plaintiff also must allege that the constitutional

 deprivation was the result of “an official government policy, the actions of an

 official fairly deemed to represent government policy, or a custom or practice

 so pervasive and well-settled that it assumes the force of law.” Denno, 218 F.3d

 at 1276 (citations omitted); see Hoefling v. City of Miami, 811 F.3d 1271, 1279

 (11th Cir. 2016) (stating Monell “is meant to limit § 1983 liability to ‘acts which

 the municipality has officially sanctioned or ordered’”; adding that “[t]here are,

 however, several different ways of establishing municipal liability under §

 1983”).

       “A policy is a decision that is officially adopted by the [government entity]

 or created by an official of such rank that he or she could be said to be acting

 on behalf of the [government entity].” Sewell v. Town of Lake Hamilton, 117

 F.3d 488, 489 (11th Cir. 1997) (citation omitted). The policy requirement is

 designed to “‘distinguish acts of the [government entity] from acts of employees

 of the [government entity], and thereby make clear that [governmental]

 liability is limited to action for which the [government entity] is actually

 responsible.’” Grech, 335 F.3d at 1329 n.5 (quotation and citation omitted).

 Indeed, governmental liability arises under § 1983 only where “‘a deliberate

 choice to follow a course of action is made from among various alternatives’” by

 governmental policymakers. City of Canton v. Harris, 489 U.S. 378, 389 (1989)

                                         18
Case 3:20-cv-00427-MMH-JRK Document 51 Filed 05/25/21 Page 19 of 25 PageID 340




 (quoting Pembaur, 475 U.S. at 483-84). A government entity rarely will have

 an officially-adopted policy that permits a particular constitutional violation,

 therefore, in order to state a cause of action for damages under § 1983, most

 plaintiffs must demonstrate that the government entity has a custom or

 practice of permitting the violation. See Grech, 335 F.3d at 1330; McDowell v.

 Brown, 392 F.3d 1283, 1289 (11th Cir. 2004). A custom is an act “that has not

 been formally approved by an appropriate decisionmaker,” but that is “so

 widespread as to have the force of law.” Bd. Of Cty. Comm’rs of Bryan Cty.,

 Okla. v. Brown, 520 U.S. 397, 404 (1997) (citation omitted). The Eleventh

 Circuit has defined “custom” as “a practice that is so settled and permanent

 that it takes on the force of law” or a “persistent and wide-spread practice.”

 Sewell, 117 F.3d at 489. Last, “[t]o hold the [government entity] liable, there

 must be ‘a direct causal link between [its] policy or custom and the alleged

 constitutional deprivation.’” Snow ex rel. Snow v. City of Citronelle, 420 F.3d

 1262, 1271 (11th Cir. 2005) (quotation omitted). Because Centurion’s liability

 under § 1983 would be based on its functional equivalence to the government

 entity responsible for providing medical care and services to FDOC inmates,

 Hall must plead that an official policy or a custom or practice of Centurion was

 the moving force behind the alleged federal constitutional violation.

       Defendants arguments rely on the premise that Hall fails to adequately

 allege an Eighth Amendment violation. However, as described above, the

                                       19
Case 3:20-cv-00427-MMH-JRK Document 51 Filed 05/25/21 Page 20 of 25 PageID 341




 Court has concluded that Hall has alleged a facially plausible deliberate

 indifference claim. Additionally, Hall alleges the existence of a cost-savings

 custom or policy that resulted in the denial of needed medical care to treat and

 prevent blindness caused by glaucoma. Hall also asserts that but for this

 alleged policy, his vision would not have deteriorated in the manner that it did.

 Based on Hall’s allegations in the Second Amended Complaint, he has alleged

 a facially plausible deliberate indifference claim against Centurion.

 Accordingly, the Motion is due to be denied as to this argument.

                           B.    Qualified Immunity

       According to Defendants, to the extent Hall sues Perez-Lugo and

 Owojuyigbe in their individual capacities, they are entitled to qualified

 immunity against Hall’s claims for monetary damages. Motion at 18-20.

 Defendants contend that Perez-Lugo and Owojuyigbe were acting within the

 scope of their discretionary authority. Id. at 19. As such, they assert the burden

 shifts to Hall to allege the existence of a constitutional violation and that the

 right they allegedly violated was clearly established. Id. Defendants maintain,

 based on the same arguments they raised earlier, that Hall has failed to state

 an Eighth Amendment claim against Perez-Lugo and Owojuyigbe. Id. at 20.

 Additionally, they argue that even if Hall established a constitutional

 violation, the right allegedly violated was not clearly established. Id. at 21. In

 response, Hall contends that Perez-Lugo and Owojuyigbe are not entitled to

                                        20
Case 3:20-cv-00427-MMH-JRK Document 51 Filed 05/25/21 Page 21 of 25 PageID 342




 qualified immunity because they deliberately denied Hall a referral to an

 ophthalmologist to save money and relies on McElliot v. Foley, 182 F. 3d 1248

 (11th Cir. 1999) in support. Response at 10.

       Initially, the Court notes that although “the defense of qualified

 immunity is typically addressed at the summary judgment stage of a case, it

 may be . . . raised and considered on a motion to dismiss.” St. George v. Pinellas

 Cty., 285 F.3d 1334, 1337 (11th Cir. 2002). “Generally speaking, it is proper to

 grant a motion to dismiss on qualified immunity grounds when the ‘complaint

 fails to allege the violation of a clearly established constitutional right.’”

 Corbitt v. Vickers, 929 F.3d 1304, 1311 (11th Cir. 2019) (quoting St. George,

 285 F.3d at 1337). The Eleventh Circuit has stated:

                   The qualified-immunity defense reflects an
             effort to balance "the need to hold public officials
             accountable when they exercise power irresponsibly
             and the need to shield officials from harassment,
             distraction, and liability when they perform their
             duties reasonably." Pearson v. Callahan, 555 U.S. 223,
             231 (2009). The doctrine resolves this balance by
             protecting    government      officials  engaged     in
             discretionary functions and sued in their individual
             capacities unless they violate "clearly established
             federal statutory or constitutional rights of which a
             reasonable person would have known." Keating v. City
             of Miami, 598 F.3d 753, 762 (11th Cir. 2010) (quotation
             marks and brackets omitted).

                    As a result, qualified immunity shields from
             liability "all but the plainly incompetent or one who is
             knowingly violating the federal law." Lee v. Ferraro,
             284 F.3d 1188, 1194 (11th Cir. 2002). But the

                                        21
Case 3:20-cv-00427-MMH-JRK Document 51 Filed 05/25/21 Page 22 of 25 PageID 343




            doctrine's protections do not extend to one who "knew
            or reasonably should have known that the action he
            took within his sphere of official responsibility would
            violate the constitutional rights of the [plaintiff]."
            Harlow v. Fitzgerald, 457 U.S. 800, 815 (1982)
            (internal quotation marks and alteration omitted).

                  To invoke qualified immunity, a public official
            must first demonstrate that he was acting within the
            scope of his or her discretionary authority. Maddox v.
            Stephens, 727 F.3d 1109, 1120 (11th Cir. 2013). As we
            have explained the term "discretionary authority," it
            "include[s] all actions of a governmental official that
            (1) were undertaken pursuant to the performance of
            his duties, and (2) were within the scope of his
            authority." Jordan v. Doe, 38 F.3d 1559, 1566 (11th
            Cir. 1994) (internal quotation marks omitted). Here, it
            is clear that Defendant Officers satisfied this
            requirement, as they engaged in all of the challenged
            actions while on duty as police officers conducting
            investigative and seizure functions.

                  Because Defendant Officers have established
            that they were acting within the scope of their
            discretionary authority, the burden shifts to [the
            plaintiff] to demonstrate that qualified immunity is
            inappropriate. See id. To do that, [the plaintiff] must
            show that, when viewed in the light most favorable to
            him, the facts demonstrate that Defendant Officers
            violated [Plaintiff's] constitutional right and that that
            right was "clearly established ... in light of the specific
            context of the case, not as a broad general
            proposition[,]" at the time of Defendant officers'
            actions. Saucier v. Katz, 533 U.S. 194, 201, 121 S.Ct.
            2151, 150 L.Ed.2d 272 (2001), overruled in part on
            other grounds by Pearson, 555 U.S. 223, 129 S.Ct. 808.
            We may decide these issues in either order, but, to
            survive a qualified-immunity defense, [the plaintiff]
            must satisfy both showings. Maddox, 727 F.3d at
            1120–21 (citation omitted).


                                        22
Case 3:20-cv-00427-MMH-JRK Document 51 Filed 05/25/21 Page 23 of 25 PageID 344




 Jones v. Fransen, 857 F.3d 843, 850-51 (11th Cir. 2017). The Court notes that

 where the alleged conditions are particularly egregious, a general

 constitutional law already identified in decisional law may be applicable such

 that a reasonable officer would know that the egregious conditions violate the

 Constitution. Taylor v. Riojas, No. 19-1261, 2020 WL 6385693, at *1 (U.S. Nov.

 2, 2020).

       Hall does not dispute that Perez-Lugo and Owojuyigbe were acting

 within their discretionary authority, so the Court next turns to whether

 qualified immunity is appropriate. To the extent Defendants argue Hall has

 failed to allege a deliberate indifference claim, the Court disagrees for the

 reasons previously discussed above. Hall has alleged a facially plausible

 deliberate   indifference   claim    against   Perez-Lugo     and    Owojuyigbe.

 Additionally, substantially delaying or denying an inmate necessary medical

 care for nonmedical reasons, such as cost, is a violation of a clearly established

 right. See Fields v. Corizon Health, Inc., 490 F. App’x 174, 185 (11th Cir. 2012)

 (citing Ancata v. Prison Health Servs., 769 F.2d 700, 705 (11th Cir. 1985) and

 Anderson v. City of Atlanta, 778 F.2d 678, 688 n.14 (11th Cir. 1985))

 (concluding that cost cannot justify the lack of timely medical treatment for a

 serious medical need). At this juncture of the proceeding, Hall has carried his

 burden to establish that Perez-Lugo and Owojuyigbe are not entitled to

 dismissal of his claims on the basis of qualified immunity. Accordingly, as to

                                        23
Case 3:20-cv-00427-MMH-JRK Document 51 Filed 05/25/21 Page 24 of 25 PageID 345




 Defendants’ claim of qualified immunity, the Motion is due to be denied

 without prejudice to Defendants’ renewal in a motion for summary judgment.

                     C.     Eleventh Amendment Immunity

       Defendants contend that “[t]o the extent that Plaintiff sues Dr. Perez-

 Lugo and Dr. H. George in their official capacities for monetary damages, these

 claims are barred by the Eleventh Amendment.” Motion at 21. Hall concedes

 that he cannot obtain monetary damages against Perez-Lugo and Owojuyigbe

 in their official capacities “and is only seeking damages from them in their

 individual capacities.” Response at 10. In light of this concession and

 controlling case law, the Motion is due to be granted as to this issue. 8 See Fla.

 Ass'n of Rehab. Facilities, Inc. v. State of Fla. Dep't of Health & Rehab. Servs.,

 225 F.3d 1208, 1220 (11th Cir. 2000) (noting that “the Eleventh Amendment

 does not generally prohibit suits against state officials in federal court seeking

 only prospective injunctive or declaratory relief, but bars suits seeking

 retrospective relief such as restitution or damages.”).

       In light of the above, it is




       8  A dismissal on the basis of Eleventh Amendment immunity is a dismissal for lack of
 jurisdiction and as such must be without prejudice. See Nichols v. Ala. State Bar, 815 F.3d
 726, 733 (11th Cir. 2016).

                                             24
Case 3:20-cv-00427-MMH-JRK Document 51 Filed 05/25/21 Page 25 of 25 PageID 346




         ORDERED:

         1)   Defendants’ Motion to Dismiss (Doc. 46) is GRANTED in part to

 the extent that Hall’s claim for monetary damages against Perez-Lugo and

 Owojuyigbe in their official capacities is DISMISSED without prejudice.

 The Motion is otherwise DENIED.

         2)   Defendants must file their answers to Hall’s Second Amended

 Complaint (Doc. 45) by June 21, 2021. Thereafter, the Court will issue a

 separate order setting deadlines for discovery and the filing of dispositive

 motions.

         DONE AND ORDERED at Jacksonville, Florida, this 25th day of May,

 2021.




 Jax-8
 C:    Counsel of record




                                     25
